DISSENTING OPINION by
Judge LEAVITT.
The majority authorizes the removal of eight of the nine elected directors of the North Schuylkill School District because they voted to request the Pennsylvania Department of Education to approve their choice for school superintendent using a procedure expressly authorized by statute. The only director spared from removal came onto the School Board after this vote was cast. Simply, the Public School Code of 19491 does not authorize the courts to take the drastic step of removing elected directors of a school board because the directors have exercised their discretion in an unpopular, or even incorrect, way.2 Accordingly, I dissent, with respect, from the majority opinion.
*15The relevant facts are not in dispute. On April 19, 2007, the superintendent of North Schuylkill, Dr. Robert Franklin, resigned effective June 29, 2007, one year before the expiration of his contract. The Board immediately contacted the Department of Education, which advised the Board to advertise for a replacement or to appoint an interim superintendent. The Department also put before the Board the option of appointing a superintendent who did not meet the minimum statutory requirements by requesting the Department to waive those requirements.3 Because it did not believe it could fill the position in 60 days, the Board appointed Dr. Gerald Nesvold to serve as interim superintendent at its May 2007, meeting.4 Dr. Nesvold, who was retired, committed to serve long enough to help the Board find a new superintendent and to launch the 2007-2008 school year. Reproduced Record at 202a (R.R._); Notes of Testimony, June 11, 2009 at 197 (N.T_).
Dr. Nesvold and the Board quickly established the criteria for the replacement superintendent. Stability was a major concern. The Board’s fear was that a candidate would use the position at North Schuylkill as a stepping stone to another superintendent position, as is often the case. Dr. Nesvold testified that in Pennsylvania superintendents serve, on average, only two years. Accordingly, the Board sought a superintendent who, unlike Dr. Franklin, understood the community and would commit to become involved in it.5 The Board also wanted a superintendent knowledgeable in labor relations and the complexities of school law. With these objectives in mind, Dr. Nesvold advertised for the position of North Schuylkill superintendent.
He received responses from eight individuals, some of whom were known personally by Dr. Nesvold. He did not find any applicant to be suitable. In his view, each applicant fell short because he or she lacked sufficient life experience; lacked knowledge in labor and school law; or had weak academic credentials. In short, Dr. Nesvold “didn’t see anybody there that fulfilled some of the primary things ... that the board was looking for.” R.R. 208a; N.T. 202-208. Dr. Nesvold did not recommend that any applicant be interviewed, and none were.
The Board approached its solicitor, Mark Semanchik, about assuming the superintendent position. He demurred at first but was eventually persuaded to consider the appointment. The Board believed Semanchik was the best candidate for the job for several reasons. His commitment to the District was obvious inasmuch as he himself was a product of North Schuylkill, as were his five children. Sem-anchik’s knowledge and experience in labor relations and in school law had been well established during his 16 years of service as the District’s solicitor, a period that had included a difficult teachers’ strike. It was true that Semanchik did not *16meet all of the statutory requirements for a permanent superintendent. He held “a diploma from a college;” indeed he had a law degree. 24 P.S. § 10-1008. However, he did not have teaching experience (including school administration experience) or a graduate degree in education. However, the Department of Education had informed the Board that these requirements could be waived. The Board decided to request a waiver for Semanchik. Dr. Nesvold explained that the Department “led us by the hand, encouraged us to apply for that mandate waiver, and we had every reason to believe that it was going to be approved.” R.R. 204a; N.T. 207-208.
On July 11, 2007, the Board submitted an application to the Department of Education requesting a waiver for Semanchik from the requirements of teaching experience and a graduate degree in education. The Department denied the application on September 6, 2007, to the Board’s surprise, given its prior discussions with the Department. The Board requested, and received, a meeting later that month with Dr. Gerald Zahorchak, Secretary of Education. Semanchik, Dr. Nesvold and several Board members attended the September meeting, which was promising. Board member Robert Wetzel testified that he left the meeting convinced that the Department would grant a waiver for Semanchik. In October, Dr. Nesvold resigned and Seman-chik was appointed “acting assistant superintendent” for the remainder of the 2007-2008 school year.
A second mandate waiver application was filed later in the school year, and it was denied on April 24, 2008, in a brief one page letter, noting that Semanchik had not completed his graduate degree in education or acquired sufficient administrative experience. After research and discussions with the Department, Semanchik concluded that once he completed his degree, he would qualify for a waiver of the teaching experience requirement. This is because in 2006, the Department had granted East Allegheny School District a waiver for its business manager. Like Semanchik, the business manager had no teaching experience; had acquired administrative experience as an acting superintendent; and had earned a graduate degree in education.6 The Department gave Semanchik the East Allegheny application to serve as a model waiver application.
Believing that the requisite waiver from the Department would be forthcoming, the Board appointed Semanchik to serve as acting superintendent for one year, effective July 1, 2008. On May 1, 2009, Sem-anchik completed his graduate degree in education and had acquired the requisite administrative experience by serving ten months as acting superintendent. Simultaneously, a third mandate waiver application was filed with the Department.7
In November, 2008, 18 months after the announcement of Semanchik’s appointment, a group of citizens filed a petition to remove all elected directors from the Board and to remove Semanchik as acting *17superintendent.8 Petitioners asserted that the school directors had failed in their duty to appoint a fully qualified superintendent. The school directors filed preliminary objections but, for the most part, they were overruled. Answers were then filed, and on June 11, 2009, the trial court conducted a hearing. On June 23, 2009, while the third mandate waiver application was pending, the trial court removed eight elected school directors. On June 25, 2009, the trial court replaced the elected school directors with persons of the court’s choosing.
The trial court held that the Board had not satisfied its statutory duty to appoint a qualified superintendent. The trial court also held that it had been improper for the Board to appoint Semanchik as acting superintendent for the 2008-2009 school year because the Board’s minutes did not show that it was impossible or impracticable for the Board to appoint a qualified superintendent when, instead, it appointed Sem-anchik acting superintendent for one year.9 The trial court suggested, but did not explicitly find, that Semanchik had a conflict in serving as the district’s acting superintendent and its solicitor. In addition to removing the elected directors from their office, the trial court enjoined the directors from running for that office for a period of five years.
On appeal, the removed school directors (School Directors) contend that the trial court erred in its interpretation and application of Section 818 of the Public School Code of 1949, 24 P.S. § 3-318. They contend that they did not refuse or neglect to perform a mandatory duty. From the time Dr. Franklin resigned to the moment the School Directors were removed from office, the North Schuylkill School District had a functioning superintendent in place. Further, the Board’s appointment of Sem-anchik as acting superintendent for one year was expressly authorized by the Public School Code of 1949. However, even if the Board had erred in this regard, such an error did not authorize the removal of the School Directors. They contend that the drastic step of removal is reserved for the situation where a school director refuses to act, not where a director makes a mistake. The Pennsylvania School Boards Association, amicus curiae, agrees with the School Directors. It argues that the drastic measures authorized by Section 318 are limited to a situation where a school director, alone or in concert, acts in bad faith.10
*18At the heart of this case is the scope and meaning of Section 318 of the Public School Code of 1949. It states as follows:
If the board of school directors in any district (1) fail to organize as hereafter provided, or (2) refuse or neglect to perform any duty imposed upon it by the provisions of this act relating to school districts, or (3) being a party to a joint board agreement refuse or neglect to perform any duty imposed upon it by the provisions of this act relating to joint boards or by the joint board agreement, any ten resident taxpayers in the district or, in the case of a distressed school district as defined in this act, the special board of control provided for in section 692 of this act, may present their or its petition in writing, verified by the oath or affirmation of at least three such resident taxpayers or, in the case of a distressed school district, by the Superintendent of Public Instruction to the court of common pleas of the county in which such district or the largest part in area is located, setting forth the facts of such refusal or neglect of duty on the part of such school directors. The court shall grant a rule upon the school directors, returnable in not less than ten or more than twenty days from the date of issue thereof, to show cause why they should not be removed from office. The school directors shall have at least five days’ notice of the granting of the rule. On or before the return day of the rule the school directors, individually or jointly, shall file in writing their answer or answers to the petition, under oath. If the facts set forth in the petition, or any material part thereof, is denied, the court shall hear the several parties on such matters as are contained in the petition. If on such hearing, or if when no answer is filed denying the facts set forth in the petition, the court shall be of the opinion that any duty imposed on the board of school directors, which is by the provisions of this act made mandatory upon them to perform, has not been done or has been neglected by them, the court shall have power to remove the board, or such of its number as in its opinion is proper, and appoint for the unexpired terms other qualified persons in their stead, subject to the provisions of this act.
The court shall impose the cost of such proceedings upon the petitioners, or upon the school directors, or upon the school district, or may apportion the same among them as it shall deem just and proper.
Any person so removed from the office of school director shall not be eligible again as school director for the period of five (5) years thereafter.
24 P.S. § 3-318 (emphasis added). The removal of elected officials authorized by Section 318 is a breathtaking remedy worthy of study and reflection.
The origins of Section 318 lie deep in Pennsylvania’s history of public education law, at a time when it could not be predicted how local communities would respond to the legislature’s public education initiatives. In 1838, the General Assembly first created the removal remedy, which stated:
If any person who may be or has been elected a school director, shall refuse to attend a regular meeting of the proper board, after having received written notice to appear and enter upon the duties of his office; or if any person having taken on him the duties of his office as director, shall neglect to attend any two regular meetings of the board in succession, or to act in his official capacity when in attendance, the directors present shall have power to declare his seat in the board vacant, and to appoint another in his stead, to serve till the next *19regular election; and if the whole board should decline or refuse to serve, then a new board shall be elected, in the manner described in the second section of the act to which this is a supplement, on notice put up for two weeks, at six public places in the proper district, by any ten qualified voters of the district ...
Section 11 of the Act of April 12, 1838, P.L. 332. The 1838 act went on to assign responsibility for supervising the election of replacements to the “court of Quarter Sessions of the proper county.” Id. The removal remedy addressed the legislature’s concern that elected directors would sabotage public education by not taking office or, if they did take office, not attending meetings. Subsequent education statutes enacted in 1854,1863 and 1893 continued to address the “failure to organize” concern by providing a removal remedy. In re: Georges Township School Directors, 286 Pa. 129, 131, 133 A. 223, 224 (1926) (providing a history of the removal remedy in considering a constitutional challenge to the provisions). The removal remedy then made its way into Sections 217-219 of the Public School Code of 1911, Act of May 18, 1911, P.L. 309, as “practically the same regulation” as its 1838 predecessor. Id. at 132, 133 A. at 224. Section 318 of the Public School Code of 1949 almost exactly mirrors Sections 217-219 of the Public School Code of 1911.
The first court to consider the removal remedy under the Public School Code of 1911 explained that its
framers ... evidently intended to emphasize the proposition that the non-feasance for which a school board may be removed, in part or as a body, must relate to an act or duty made obligatory.
In re: Carbondale School District, 20 Pa. D. 658, available at 1911 WL 4013, at *2 (Lackawanna County, July 15, 1911) (emphasis added). Such duties include: organization, levying taxes, providing school buildings and hiring teachers.11 Id. The Lackawanna County Court of Common Pleas refused to remove directors who had split their vote on a superintendent and, thus, were unable to agree on an appointment. A split vote did not constitute non-feasance; to the contrary, the court found that the directors had “exercised proper deliberation, judgment and discretion.” Id. at *3.
Our Supreme Court has adopted the view of the Lackawanna County Court of Common Pleas that the removal remedy is reserved for non-feasance, not malfeasance. Noting that removal was appropriate where, for example, a director refused to take the oath of office, elect officers, equip schools, appoint teachers or levy taxes, the Supreme Court explained:
The entire tenor of Section 217 indicates that it is for non-feasance and not for malfeasance or misfeasance in office that a director may be removed. He is removable not for doing evil things in office but for not functioning as a director in respect to his mandatory duties. For his non-functioning and not for his criminal actions while in office is he removable by a Court of Common Pleas.
In re: Kline Township School Directors, 353 Pa. 91, 95, 44 A.2d 377, 379 (1945) (emphasis added) (holding that the commission of criminal acts by a school director did not authorize his removal but, rather, his prosecution).12
*20Here, the School Directors contend, correctly, that they did not “refuse or neglect to perform any duty.” This is not a case of non-feasance. To the contrary, the Board selected a superintendent believed to be most qualified for the position, and no one has suggested that the Board was wrong in this judgment. At the time of the first application, Semanchik did not satisfy two of the three statutory requirements: teaching experience and a graduate degree in education. He quickly took steps with respect to the latter requirement, leaving only the requirement for teaching experience, which was a waivable requirement and had been waived in the past. The Board believed a waiver would be granted for Semanchik, which would make him “fully qualified.” The Board’s belief was not based upon speculation but upon discussions with the Secretary of Education and the Department’s own precedent with respect to the East Allegheny School District.
Petitioners do not offer a cogent interpretation of the Public School Code of 1949. They contend that a board has the mandatory duty to appoint a qualified superintendent, which, they argue, must always be a person who has teaching experience. Stated another way, Petitioners argue that teaching experience is not a waivable requirement. In doing so, Petitioners refuse to acknowledge the waiver provisions in the Public School Code of 1949. Section 1714-B of the Public School Code of 1949 states that
the board of school directors may adopt a resolution to apply for a waiver to any provision of this act, the regulations of the State Board of Education or the standards of the secretary if the waiver will enable the school district to improve its instructional program or operate in a more effective, efficient or economical manner.
24 P.S. § 17-1714-B(a) (emphasis added). Section 1714-B then provides that before a board actually implements a waiver, “approval by the department shall be required.” 24 P.S. § 17-1714-B(c). The waiver covers every statute and regulation, including the requirements in Section 1003 that establish the mandatory qualifications for a superintendent.
The General Assembly has singled out only one statutory qualification for a superintendent that cannot be waived: completion of the Pennsylvania school leadership program or its equivalent. Section 1008(3) of the Public School Code of 1949, 24 P.S. § 10-1003(3).13 By making the *21completion of the public leadership program non-waivable for superintendents, the legislature has actually clarified that all other mandates for a qualified superintendent, including classroom experience, can be waived.14 The contrary argument of the citizens is at odds with Section 1714-B of the Public School Code of 1949.
None of the Board’s actions could have been challenged in mandamus because its actions were expressly authorized by statute and involved the exercise of discretion. The Board’s choice of superintendent was discretionary. As pointed' out by the Pennsylvania School Boards Association, the choice of a school superintendent may be the most important decision of a school board, requiring careful deliberation. The Board could not have been required by writ of mandamus to interview or appoint one of the eight applicants found unsuitable by Dr. Nesvold, even though these applicants satisfied the minimum statutory requirements. The Board could not have been enjoined from pursuing a waiver with the Department because a waiver has been expressly authorized by the Public School Code of 1949. Indeed, the statute expressly authorizes a board to resubmit a waiver application that has been disapproved, without limit. The Board could not have been prevented from appointing Semanchik acting superintendent for one year because acting superintendents, for whom there are no eligibility requirements, are expressly authorized by statute.15 That the Board’s actions could not be redressed in a writ of mandamus is the clearest proof that it did not “refuse or *22neglect” a mandatory duty.16
Section 318 authorizes removal of a school director only for nonfeasance and not malfeasance. Kline Township, 858 Pa. at 95, 44 A.2d at 379. Here the School Directors did not refuse to act. To the contrary, they exercised “deliberation, judgment and discretion.” Carbondale School District, 1911 WL 4013, at *3. Their removal was error. A Board’s unpopular decisions can be addressed at the ballot box. I would reverse the order of the trial court, reinstate the School Directors whose terms have yet to expire, and dissolve the injunction prohibiting the School Directors from holding this office for five years.

. Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §§ 1-101-27-2702.


. One appellant, John Misiewicz, was not elected to the School Board until November, 2007, after the Board’s course of action for appointing Mark Semanchik had already been set in motion. Misiewicz has appealed his removal separately, but his arguments are the same as the remainder of the school directors on the legal issues presented in this appeal.


. Section 1003 of the Public School Code of 1949 requires a superintendent to: (1) hold "a diploma from a college,” (2) have "six (6) years’ successful teaching experience, not less than three of which shall have been in a supervisory or administrative capacity;" and (3) have completed "a graduate program in education.” 24 P.S. § 10-1003.


. Dr. Nesvold had served as a principal in the North Schuylkill district for many years and also had over ten years of experience as a superintendent at the Shenandoah Valley and Shamokin Area School Districts.


.Dr. Franklin lived outside the school district and was never an active member of the community. Dr. Franklin did not attend school events or, in the words of Board member Robert Wetzel, "buy into the district, and we’re a coal region.” R.R. 188a; N.T. 143.


. The Department’s website posts all of the applications and decisions submitted under the mandate waiver program at www.pde. state.pa.us. Posted there is the 2006 mandate waiver application of East Allegheny School District and the decision of the Department granting approval.


. There is no limit to the number of waivers that may be filed. See Section 1714-B of the Public School Code of 1949, 24 P.S. § 17-1714-B(e), added by the Act of May 10, 2000, P.L. 44, No. 16 § 8.1 (stating that if "the department disapproves the application for waiver ... [t]he board of school directors may submit a revised application for a waiver.”).


. Later in the proceeding, the petition was amended to limit the removal request to school directors who had voted to appoint Semanchik and to submit the mandate waiver application.


. Section 1079 of the Public School Code of 1949 authorizes a board to appoint an acting district superintendent to serve not longer than one year, when it is found to be "impossible or impracticable to fill immediately any vacancy occurring in the position of district superintendent....” 24 P.S. § 10-1079.


. The Pennsylvania School Boards Association emphasizes that the appointment of a superintendent is a highly discretionary decision and perhaps the most important one to be made by a school board. It notes that the superintendent requirements in Section 1003 are the floor and, as such, provide no meaningful guidance on choosing an appropriate superintendent. With the waiver provision in the Public School Code of 1949, the school board’s discretion has been greatly expanded. The Association explains that ”[m]andate waivers and other innovations and evolutions in concepts of public school governance mean that what constitutes a mandatory duty for today’s school directors truly can be a moving target.” Amicus Curiae Brief at 10. Stated otherwise, school boards are on the horns of a dilemma: not to seek a waiver could be considered a dereliction of duty. Accordingly, the Association seeks a ruling to limit the removal remedy in Section 318 to instances where the school director acts in bad faith.


. A school director could take the oath and attend meetings, but then refuse to levy taxes, build schools or hire teachers. Dereliction of these latter tasks could also sabotage public education.


. Kline Township clarified the Supreme Court's earlier holding in In re Fahey, 344 Pa. *20267, 277, 25 A.2d 158, 162 (1942), that the school director’s "breach of duty” could support his removal. Arguably, a "breach of duty” could be construed to include malfeasance. In Fahey, the school directors were charged with "failure to make deposits in the 'sinking fund'_" Id. at 276, 25 A.2d at 162. The Supreme Court overturned their removal for the reason that the record lacked "clear proof of breach of duty” before the "drastic procedure” of removal was undertaken. Id. at 277, 25 A.2d at 162. The Supreme Court also cautioned that even where a duty has been breached "a court is not required to remove a board of directors; it is simply empowered to do so.” Id. at 276, 25 A.2d at 162 (emphasis in original). Kline Township clarified that nonfeasance, not malfeasance, triggers the removal remedy.


. It states, in relevant part, as follows:
No person shall be eligible for election or appointment as a district, or assistant district superintendent, unless—
(2) He has had six (6) years’ successful teaching experience, not less than three of which shall have been in a supervisory or administrative capacity;
(3) He has completed in a college or university a graduate program in education approved by the Department of Education that includes the Pennsylvania school leadership standards under section 1217. Completion of the program shall not he subject to *21waiver under section 1714-B unless-the candidate provides to the Secretary of Education evidence that the candidate has successfully completed an equivalent leadership development program that addresses the school leadership standards under section 1217.
24 P.S. § 10-1003 (emphasis added). Sem-anchik satisfied the leadership development requirement; this was never a point in dispute.


. Indeed, the Department's denials of the waiver for Semanchik are inexplicable and inconsistent with its own prior decisions. The Department must approve a waiver request unless it finds that the waiver will not “enable the school district to improve its instructional program or operate in a more effective, efficient or economical manner.” Section 1714-B of the Public School' Code of 1949, 24 P.S. § 17-1714-B(a). The Board’s waiver applications addressed the standards in Section 1714-B, showing, inter alia, that Semanchik’s appointment was save the District money. The Department never challenged the Board’s waiver applications as inadequate on the Section 1714-B waiver standards.


. The trial court found that the Board failed to prove that it was impossible or impracticable to appoint a permanent superintendent, noting that the Board’s minutes and resolution did not recite "impracticable and impossible.” The Board minutes are irrelevant; Section 318 does not authorize the removal of elected school directors for keeping poor minutes. In any case, it is self-evident that appointment of another superintendent was impracticable and impossible. The Board expected that with Semanchik’s graduate degree by May of 2009 and his additional experience in administration, the Department would grant the waiver. It would be impracticable and impossible, not to mention disruptive, to appoint another superintendent to serve a one-year term. Further, there are no statutory qualifications for an acting superintendent as there are for a permanent superintendent. Appointment of an acting superintendent satisfies the mandatory duty to appoint a superintendent or the legislature’s authorization to use acting superintendents would have no meaning.
The suggestion that Semanchik had a conflict because he filled out the two-page waiver application is unfounded. Nothing in the Public School Code of 1949 supports that conclusion. Even so, a superintendent's conflict does not authorize a removal of school directors under Section 318. It may, however, trigger liability upon the superintendent.


. "Neglect” does not connote negligence. As this Court has explained, a mistake in judgment or act of negligence does not constitute neglect of an official duty. Appeal of Leis, 72 Pa.Cmwlth. 104, 455 A.2d 1277, 1279 (1983).